Citation Nr: 0624975	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-14 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected ulcerative colitis.

2.  Entitlement to a disability rating greater than 30 
percent for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active service from January 1951 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  In January 2003 and May 
2004, the Board remanded the claims for additional 
development.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2003.  A transcript of that 
hearing has been associated with the claims folder.

The veteran's motion for advancement on the docket was 
granted in July 2006.  


FINDINGS OF FACT

1.  The veteran does not have a psychiatric disability as the 
result of disease or injury during his active service, or as 
secondary to any service-connected disorder.  

2.  The veteran's subjective complaints of ulcerative colitis 
include multiple daily bowel movements, and abdominal pain; 
his ulcerative colitis is productive of no more than 
moderately severe symptoms with frequent exacerbations.






CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service or a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).  

2.  The criteria for a rating in excess of 30 percent for 
service-connected ulcerative colitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.114, Diagnostic Codes 7323, 7329 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Service Connection

The Board initially notes that although the RO has analyzed 
the claim on both a direct and secondary basis, the veteran's 
primary argument is that his acquired psychiatric disorder is 
secondary to his service-connected ulcerative colitis 
(service connection is not currently in effect for any other 
disorders).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  In this case, the veteran's 
service medical records do not show any complaints of, or 
treatment for, an acquired psychiatric disorder during 
service.  The Report from Board Proceedings in August 1952 
did not reference any psychiatric problems incurred by the 
veteran during service.  In addition, a review of the record 
shows that the veteran has not been diagnosed with an 
acquired psychiatric disorder.  In this regard, VA medical 
treatment records, and private medical records from Dr. 
Grossier, do not show any treatment or diagnosis of an 
acquired psychiatric disorder.  In a November 1999 VA 
psychiatric examination report, the physician determined that 
the veteran had no psychiatric pathology.  Evaluation of the 
veteran was otherwise normal.  Accordingly, the claim must be 
denied.  

The Board acknowledges the veteran's statements and claim 
that he has a nervous condition secondary to his ulcerative 
colitis.  The veteran is competent as a lay person to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is not 
competent to offer a medical opinion as to diagnosis or 
etiology of the claimed disabilities as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's assertions are not competent medical evidence of a 
current diagnosis involving nervous condition.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for acquired psychiatric 
disorder, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




II.  Increased Rating

The veteran contends that his ulcerative colitis has 
worsened.  Specifically, in his notice of disagreement, he 
indicated that the severity of his condition has increased in 
the last 48 years.  In his substantive appeal, he reported 
having to use the bathroom 15 times a day and experiencing 
daily diarrhea with bloody stools.  In a written statement, 
received in June 2003, he said that he had not worked since 
1990 due to his frequent need to use the bathroom.  In 
September 2003, he testified that he cannot consume dairy 
products, and has to be careful of his diet to avoid gas and 
cramps.  He testified that on a good day he had to go to the 
bathroom only 5 times a day, while on a bad day he could go 
10 to 20 times a day.  He stated that he experiences severe 
attacks of colitis every 45 days.  He also testified that he 
experiences pain on the level of 8 out of 10 (10 being the 
greatest amount of pain) associated with his ulcerative 
colitis during these attacks, which can last two weeks before 
his medication relieves the symptoms.  

In December 1952, the RO granted service connection for 
ulcerative colitis and assigned a 30 percent disability 
rating under Diagnostic Code 7323.  In June 1999, the veteran 
filed a claim of entitlement to an increased rating.  In 
January 2000, the RO denied the claim.  The veteran has 
appealed.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that 
beginning in March 1952, he was treated for abdominal pain 
and bleeding.  A Medical Board report, dated in August 1952, 
noted that he had ulcerative colitis, and that it was 
recommended that he be separated from service due to this 
disorder.  As for the post-service medical evidence, reports 
from Victor Grossier, M.D., dated in 1995, show that the 
veteran underwent a colonoscopy, and that he was noted to 
have a longstanding history of inflammatory bowel disease.  
The final impressions were diverticulosis, and inflammatory 
bowel disease.  

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7323, a 30 
percent evaluation is warranted for ulcerative colitis that 
is moderately severe; with frequent exacerbations.  A 60 
percent evaluation is warranted for severe ulcerative 
colitis; with numerous attacks a year and malnutrition, the 
health only fair during remissions.  

The relevant medical evidence consists of VA and non-VA 
medical reports, dated between 1998 and 2005.  This evidence 
includes VA progress notes, dated between 1998 and 2004, 
which show that it was repeatedly noted that the veteran had 
"no significant complaints," and that he was stable.  This 
evidence further shows that his height was noted to be 5' 
61/2", and that his weight was found to range from 160 to 167 
pounds.  Of particular note, the most recent VA progress 
notes, dated in 2004, note that the veteran was "very 
active," that he played tennis, that he was "doing very 
well," and that his colitis was stable.  Francisco.  

Reports from Dr. Grossier, dated in 1999, show that the 
veteran underwent an endoscopy in January 1999.  The final 
impressions were ulcerative colitis involving the sigmoid and 
rectum, worse in the sigmoid, and diverticulosis.  

The claims files contain two VA examination reports, dated in 
November 1999, and July 2004.  The November 1999 report shows 
that the veteran complained of rectal bleeding once every 
other week, and diarrhea.  On examination, he weighed 157 
pounds.  The abdomen was soft, with bowel sounds intact and 
no organomegaly.  The diagnosis was ulcerative colitis.  

The July 2004 VA examination report shows that the veteran 
stated that he had been retired for ten years, from a 35 to 
40-year career as an electronic engineer.  It was noted that 
he had no history of surgery, and that he reported having 
frequent bowel movements daily, as well as diarrhea 
associated with blood and mucus.  He reported occasional 
accidents and incontinence.  He complained of abdominal 
discomfort and pain.  He stated that he did not wear a 
diaper.  He stated that he was very active and played tennis, 
but that sometimes it was difficult for him to go out and 
play.  The report notes that there was no history of weight 
loss.  The veteran reported he was not on medication for 
pain, but that he used Metamucil and supplements.  On 
examination, he weighed 157 pounds.  He was moderately built 
and nourished.  The abdomen was soft, with questionable 
tenderness, increased bowel sounds, and no organomegaly.  The 
diagnosis was ulcerative colitis, with a notation of moderate 
severity and residuals.  In an addendum, dated in November 
2005, the physician indicated that he had reviewed the 
veteran's C-file as well as a copy of his July 2004 
examination report.  No changes or additions were indicated.  

A colonoscopy report from Dr. Grossier, dated in October 
2004, contains impressions noting colonic polyp, 
diverticulosis, and history of inflammatory bowel disease.  

The Board finds that the claim must be denied.  The veteran's 
ranges of weight have been considered together with the other 
evidence, and there is simply no evidence of malnutrition or 
anemia.  With regard to other aspects of his general health, 
the evidence includes descriptions of his exercise regimen, 
and his ability to play tennis and be active, and the 
evidence is insufficient to show that he has severe symptoms 
with numerous attacks a year and malnutrition, with health 
only being fair when disease is in remission.  In summary, 
the medical evidence of record does not show that the 
required criteria have been met.  See DC 7323.

As for the possibility of a rating in excess of 30 percent 
under any other potentially applicable diagnostic code, see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), under 
38 C.F.R. § 4.114, DC 7329 (2005), a 40 percent rating is 
warranted for resection of the large intestine with severe 
symptoms objectively supported by examination findings.  

However, in this case, the aforementioned evidence does not 
reflect any objective findings of severe symptoms, as would 
be required for a 40 percent rating under this Diagnostic 
Code.  Specifically, in addition to the noted range of 
weight, there is no evidence of malnutrition or anemia, and 
the other aspects of his general health have been previously 
discussed.  Such findings do not reflect disability in excess 
of that contemplated by the 30 percent rating currently in 
effect.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from ulcerative colitis warrants no 
higher than a 30 percent rating.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt, 
however, as is stated above, the preponderance of the 
evidence is against the claim, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in October 2001, June and July of 
2004, and November 2005, the RO sent the veteran notice 
letters (hereinafter "VCAA notification letters") that 
informed him of the type of information and evidence 
necessary to support his claims.  The RO's letters also 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The VCAA letters were mailed to the appellant after to the 
RO's adjudication of the increased rating claim (the claim 
for service connection was adjudicated de novo in February 
2002).  However, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcome of the claim has been affected, 
as all evidence received has been considered by the RO.  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim, as he 
has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  In September 2003, 
he appeared for a hearing before the Board.  For these 
reasons, the timing of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  VA was not required, 
therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded examinations.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for acquired psychiatric disorder is 
denied. 

A rating in excess of 30 percent for ulcerative colitis is 
denied. 


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


